 Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 1 of 11 PageID #: 1

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 IN THE MATTER OF THE APPLICATION
 OF THE UNITED STATES OF AMERICA
 FOR AN ORDER AUTHORIZING THE
 CONTINUED INTERCEPTION OF WI                       Case No. 3:18-MJ-
 AND ELECTRONIC COMMUNICATIONS
 WITH PRECISION GPS LOCATION                        UNDER SEAL
 UNDER SEAL TO AND FROM SPRINT
 WIRELESS NUMBER (304) 240-2076 (TN)                                                   V


                                                                                           08 ze
                                                                             U.D!STRiCrcoupT.Vw\,No




               APPLICATION FOR THE CONTINUED INTERCEPTION
                 oFwIRANpELECTR0N COMMIPATIQN
                                      c

        C. Lydia Lehman, Special Assistant United States Aorney for the Northern District of
West Virginia, and Lara K. Omps-BoeiCher, Assistant United States Attorney for the Northern
District of West Virginia, being duly sworn, states:

       i.      Applicant is an “Investigative or Law Enforcement Officer” of the United States
       within the meaning of Section 2510(7) of Title 18, United States Code.

       2.      Pursuant to Section 2518 of Title 18, United States Code, Special Agents of the
       Federal Bureau of Investigation (FBI), Bureau of Alcohol, Tobacco, Fireas, and
       Explosives (ATF), and other duly authorized state and local law enforcement officers
       working under the supe’isiofl of the FBI, and personnel acting under contract to and the
       supeisiofl of FBI and ATF pursuant to an application authorized by David C. Rybicki,
       Deputy Assistant Attorney General, a duly designated official of the Criminal Division,
       United States Department of Justice, who has been specially designated by the Attorney
       General of the United States, pursuant to Order Number 3854-2017, dated Febniary 27,
       2017, to exercise the power confeffed on that official by Section 2516 of Title 18, United
       States Code, are authorized to intercept wire and electronic communications to and from
       TP4 more fully identified in paraaph 4 below. Copies of the Attorney General’s Order
       of special designation and the Memorandum of Authorization approving this application
       are attached as Exhibits A and B.

       3.      This application seeks authorization to intercept the wire and electronic
       communicatiOns, including text messages, of ARMSTEAD CIG also known as
       “manny, manny moo, moo” (herein refened to as “CIG”), NICHOLAS DEMINDS
       (herein referred to as DEMINDS), JANSEN CARR, (herein referred to as “JANSEN”),
       DEHAVEN CRAIG (herein referred to as “DEHAVEN”), VICTOR CARR also known
       as (herein referred to as “VICTOR”), MOLLY HUBER also known as Molly CARR,

                                                1
 Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 2 of 11 PageID #: 2

        (herein referred to as “MOLLY”), JASON PLUMMER, DAVID RICHARDSON,
        COLTON PITMAN (herein referred to as “PITMAN,” JAMES KERNS, JESSE
        BRIDGET (herein referred to as JESSE), ASHLEY GETTS (herein referred to as
        GETTS), SHANNON MILLER (herein referred to as SHANNON), AARON MILLER
        (herein referred to as AARON), DAVID NATHAN HUNTSBERRY (herein referred to
        as HUNTSBERRY), TJNSUB 9606, BURT, JAMES BRINKLEY also known as “little
        philly” (herein referred to as BRTNKLEY,) SVEN ALSTON (herein referred to as
        ALSTON,), JALEESA CREAMER (herein referred to as CREAMER), WAYNE
        CLYBURN (herein referred to as CLYBURN), HOPETON NEWMAN (herein referred
        to as NEWMAN), BONI FACI ARAMBURO also known as “Bunz” and “Bonelli”
        (herein referred to as BONELLI) SANDRA ARAMBURO (herein referred to as
        ARAMBURO), and others as yet unknown (collectively, “TARGET INTERCEPTEES”),
        concerning the following federal felony offenses (the “TARGET OFFENSES”)
        enumerated in Section 25161 of Title 18, United States Code:

           a. 21 U.S.C. § 841 Possession with the intent to distribute and distribution of a
                                 —




              controlled substance, namely heroin and cocaine base;

           b. 21 U.S.C. § 843(b) Use of a communication facility to further the commission of
                                         —




              a felony controlled substance offense;

           c. 21 U.S.C. § 846 Conspiracy to possess with the intent to distribute and to
                                 —




              distribute controlled substances; and

           d.   18 U.S.C.   § 1952   —   Interstate travel in aid of unlawful activity.

        4.       These offenses are occurring on Sprint Wireless telephone number (304) 240-
        2076, assigned to Electronic Serial Number (ESN) 089591552802258065 (hereinafter
        referred to as “TARGET PHONE 4” or TP4). According to records obtained from
        SPRINT, individual subscriber information for the captioned telephone yields the
        registered name as PREPAID CUSTOMER with an address of 176 Lee St., Martinsburg,
        WV 25404. It is believed DEMLNDS is the user of the above captioned number.
                 Based upon my knowledge derived from the investigation referenced below, TP4
        is in the possession of, andlor under the dominion control of, and used by DEMINDS and
        others yet unknown. Investigative actions conducted by the Federal Bureau of
        Investigation have revealed this phone is being used by DEMINDS and other individuals
        yet to be fully identified.
                 This application seeks authorization to intercept the wire and electronic
        communications, including text messages (and such background conversations


 Although aiding and abetting under 18 U.S.C. § 2 is not a predicate offense enumerated in 18 U.S.C.
§ 2516, there is also probable cause to believe that the SUBJECTS of this investigation have aided and
abetted one another in committing enumerated offenses.
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 3 of 11 PageID #: 3

    intercepted in the vicinity of TP4 while the phone is off the hook or otherwise in use)
    during the effective period of the Order sought herein. The authorization requested is
    intended to apply not only to the target telephone number listed above, but also to any
    other telephone numbers subsequently assigned to or used by the instrument bearing the
    same electronic serial number (“ESN”) used by TP4, and to any other ESNs to which the
    target telephone number referenced above is assigned, within the thirty-day period. The
    authorization requested is intended to apply to the target telephone mimber referenced
    above regardless of service provider, and to background conversations intercepted in the
    vicinity of the target telephone while the telephone is off the hook or otherwise in use.

    5.      Applicant has discussed all the circumstances of the above offenses with Sergeant
    Jonathan Bowman, who participated in the investigation herein and has examined the
    Affidavit of Sergeant Jonathan Bowman which is attached to this application and
    incoorated by reference herein. Wherefore, your applicant states upon information and
    belief that interceptions of wire and electronic communications, including text
    messaging, is necessary to achieve the following investigative objectives:

              a. The nature, extent, and methods of operation of illegal drug trafficking of
                 ARMSTEAD CRAIG also known as “manny, manny moo, moo” (herein
                 referred to as “CRAIG”), NICHOLAS DEMINDS (herein referred to as
                 DEMINDS), JANSEN CARR, (herein referred to as “JANSEN”),
                 DEHAVEN CRAIG (herein referred to as “DEHAVEN”), VICTOR CARR
                 also known as (herein referred to as “VICTOR”), MOLLY HUBER also
                 known as Molly CARR, (herein referred to as “MOLLY”), JASON
                 PLUMMER, DAVID RICHARDSON, COLTON PITMAN (herein
                 referred to as “PITMAN,” JAMES KER1’S, JESSE BRIDGET (herein
                 referred to as JESSE), ASHLEY GETTS (herein referred to as GETTS),
                 SHANNON MILLER (herein referred to as SHANNON), AARON
                 IILLER (herein referred to as AARON), DAVID NATHAN
                 HIJNTSBERRY (herein referred to as HUNTSBERRY), UNSUB 9606,
                 BURT, JAMES BRINKLEY also known as “little philly” (herein referred
                 to as BRINKLEY,) SVEN ALSTON (herein referred to as ALSTON,),
                 JALEESA CREAMER (herein referred to as CREAMER), WAYNE
                 CLYBURN (herein referred to as CLYBURN), HOPETON NEWMAN
                 (herein referred to as NEWMAN), BONI FACI ARAMBURO also known
                 as “Bunz” and “Bonelli” (herein referred to as BONELLI) SANDRA
                 ARAMBURO (herein referred to as ARAMBURO), and others as yet
                 unknown (the “SUBJECTS”);

              b. The dates, times, places, and maimer in which controlled substances and
                 the proceeds of the drug trafficking are being delivered to the SUBJECTS
                  and others   as yet unknown;




                                             3
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 4 of 11 PageID #: 4


              c. The identification of other communications facilities used by the
                 SUBJECTS and others as yet unknoWn in furtherance of the criminal
                 activity alleged herein;

              d. The methods and means of payment for the controlled substances
                 employed by the SUBJECTS and others as yet uhiuoWfl, and the manner in
                 which these transactions are conducted;

              e. The locations where the controlled substances are stored;

              f.   The nature and extent of the mechanism used by the SUBJECTS and others
                   as yet unknown to import, transport, and distribute controlled substances
                   within the Northern District of West Virginia;

              g. The identities of coconSPiTators, accomplice5, aiders and abetterS, and
                 other participants operating in concert with the SUBJECTS and their
                 respective roles and participation in the abovemefltiod offenses;

              h. The identities of the sources of supply of the controlled substances
                 distributed by the SUBJECTS and others as yet unknown;

              i.   The methods and means by which the SUBJECTS and others as yet
                   unknoWfl maintain, dispose of, and invest the proceeds from the sale of
                   controlled substances; and

             j.    The location and source of resources used to finance the illegal activities
                   described herein.

    6.    The attached Affidavit contains a full and complete statement explaining why
    nonnal jnvestigati procedures have been tried and failed, reasonably appear unlikely to
    succeed if tried, or reasonably appear to be too dangerous to attempt.

    7.      There is probable cause to believe that TARGET INTERCEPTS and others as
    yet unknoWfl have used, are using and will continue to use dung the period of
    interception applied for herein, the aboverefe    ed telephones to communicate with
    each other in connection with the commission of the TARGET OFFENSES. There is
    probable cause to believe that the TARGET SUBJECTS, and other persons as yet
    unknown, have committed, are committing, and will continue to commit the TARGET
    OFFENSES described above. There is probable cause to believe that particular wire and
    electronic communications of the TARGET TERCEPTS concerning the TARGET
    OFFENSES will be obtained through the interception of wire and electronic
    commuflicatb01 occuing to and from TP4. In particular there is probable cause to


                                              4
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 5 of 11 PageID #: 5

    believe that these communications will concern the specifics of the TARGET
    OFFENSES.

     8.     The attached Affidavit explains that no prior applications have been made to any
    judge of competent jurisdiction for the authorization to intercept or for the approval of the
    interception of wire, oral, and electronic communications involving any of the same
    persons, facilities, or places specified in this application or in the accompanying
    Affidavit, other than those applications noted in the Affidavit.

    9.     On the basis of the allegations contained in this application and on the basis of the
    Affidavit of SA Cisar attached hereto, the applicant requests:

    a. That this court issue an Order pursuant to the power conferred on it by
       Section 2518 of Title 18, United States Code, authorizing agents of the
       FBI, Bureau of Alcohol, Tobacco, Firearms and Explosives, and Specially
       Deputized Officers under contract with the government, and acting under
       the supervision of an FBI special agent, are authorized to conduct the
       interception and minimization of wire and electronic communications of
       Sprint Wireless telephone number (304) 240-2076, assigned to Electronic
       Serial Number (ESN) 089591552802258065 (TP4).

    b. The authorization is also intended to apply to such background
       conversations intercepted in the vicinity of TP4 while the phone is off the
       hook or otherwise in use.

    c. That this court’s Order provide that interceptions not automatically
       terminate after the first interception that reveals the manner in which the
       alleged conspirators and others as yet unknown conduct their illegal
       activities, but continue until communications are intercepted that fully
       reveal the manner in which they participate in the specified offenses and
       that reveal the identities of their conspirators, their places of operation and
       the full nature of the conspiracy involved therein, or for a period of thirty
       (30) days, whichever is earlier. It is further requested that this time be
       measured from the day on which the investigative or law enforcement
       officer first begins to conduct the interception or ten (10) days from the
       date of the court’s Order, whichever is earlier.

    d. That this Court issue an Order pursuant to Section 25 18(4) of Title 18,
       United States Code, directing Sprint Wireless, an “electronic
       communication service” provider as defined in Title 18, United States
       Code, § 25 10(15), to furnish the applicant forthwith all information,
       facilities and technical assistance necessary to accomplish the interception
       unobtrusively and with a minimum of interference with the services that
       such service provider is according the persons whose communications are

                                              5
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 6 of 11 PageID #: 6

         to be intercepted. The service provider shall be compensated by the FBI
         for reasonable expenses incurred in providing such facilities or assistance.

    e. IT IS FURTHER REQUESTED that, pursuant to Title 18, United States
       Code, Section 2703(c)(1)(B) and (d), Sprint Wireless or any other
       subsequent service provider, providers of electronic communications
       services as defined in Title 18, United States Code, Section 25 10(15), shall
       disclose to the applicant and the FBI the following information relevant to
       this investigation, as set forth in Title 18, United States Code, Section
       2703(c)(2)(A)-(F), pertaining to TP4 and the telephone numbers assigned
       to or used by telephones or other devices that place or send wire or
       electronic communications to, or receive wire or electronic
       communications from, TP4, within 24 hours of said request, including
       weekends and holidays, there being offered specific and articulable facts
       showing that there are reasonable grounds to believe that the information
       sought is relevant and material to an ongoing criminal investigation as set
       forth more filly in the affidavit: subscriber name; subscriber address;
       historical local and long distance telephone corniection records, or records
       of session times and durations; length of service (including start date) and
       types of services utilized; telephone or instrument number or other
       subscriber identification number (including but not limited to International
       Mobile Subscriber Identity number, Mobile Subscriber Identity Number,
       International Mobile Equipment Identity number, Universal Mobile
       Equipment Identity number, Electronic Serial Number, and Mobile
       Equipment Identity number); means and source of payment for service
       (including any credit card or bank account number);

    f.   IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 2703(c)(l)(A),
         Federal Rule of Criminal Procedure 41, and 18 U.S.C. § 3122-24, that the
         Court issue an Order authorizing agents of the FBI to ascertain the
         physical location of TP4 during the authorized period of interception and
         to obtain information regarding the location of TP4 during the 60 days
         preceding the date that the order is entered (the “Requested Location
         Information”). As explained in more detail in the Affidavit, there is
         probable cause to believe that the location of TP4 during that period will
         constitute evidence of the TARGET OFFENSES. The Requested
         Location Information includes, but is not limited to: real-time E-91 1 Phase
         II data or other precise location information concerning TP4 during the
         authorized period of interception; records reflecting the cell tower and
         sector through which communications over TP4 were made (“cell-site
         location information”) during the 60 days preceding the date that the order
         is entered; and real-time cell-site location information for TP4 during the
         authorized period of interception. Because the government seeks the
         disclosure of prospective cell-site location infonnation pursuant to the
         combined authority of 18 U.S.C. § 2703(c)(1)(A) and 18 U.S.C. § 3123,
         the Applicant hereby certifies, pursuant to 18 U.S.C. § 3122, that the
         information likely to be obtained is relevant to an ongoing criminal
         investigation conducted by the FBI and discussed in the affidavit.


                                               6
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 7 of 11 PageID #: 7

    g. IT IS FURTHER REQUESTED, that the Court direct Sprint Wireless to
       disclose the Requested Location Information concerning TP4 during the
       authorized period of interception, and to initiate a signal to determine the
       location of TP4 on the service provider’s network or with such other
       reference points as may be reasonably available and at such intervals and
       times as directed by the law enforcement agent serving the proposed order,
       and to furnish the information, facilities, and technical assistance
       necessary to accomplish the acquisition unobtrusively and with a
       minimum of interference with such services as that provider accords the
       user(s) of TP4, at any time of day or night, owing to the potential need to
       locate TP4 outside of daytime hours.

    h. IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 3103a(b) and
       Federal Rule of Criminal Procedure 41(0(3), that the Court authorize
       delay of notice of the acquisition of the Requested Location Information
       for a period not to exceed 120 days from the date that the order is entered.
       There is reasonable cause to believe that providing immediate notification
       may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
       immediate notice to the subscriber or user of TP4 would seriously
       jeopardize the ongoing investigation, as such a disclosure would give that
       person an opportunity to destroy evidence, change patterns of behavior,
       notify confederates, and flee from prosecution. The period of delay may
       thereafter be extended by the court for good cause shown.

    i.   IT IS FURTHER REQUESTED, that no inventory or return of the results
         of the foregoing interception need be made, other than the above-required
         reports, before 90 days from the date of the expiration of this Order, or any
         extension of the Order, or at such time as the Court in its discretionary
         may require. It is further requested that, upon an ex parte showing of good
         cause to a judge of competent jurisdiction, the service of the above
         inventory or return may be postponed for a further reasonable period of
         time.

    j.   That to avoid prejudice to this criminal investigation, the Court order that
         Sprint Wireless, their agents and employees shall not disclose to or cause a
         disclosure of this court’s Order or the request for inforniation, assistance
         and facilities by the FBI or the existence of this investigation to any
         person other than those of their agents and employees who require said
         information to accomplish the services hereby requested. In particular,
         said service providers and their agents and employees should be ordered to
         not make such disclosure to a lessee, telephone subscriber or any
         interceptee or participant in the intercepted communications.

    k. IT IS FURTHER REQUESTED that, in the event that the service provider
       changes during the course of the interception, interception may continue


                                               7
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 8 of 11 PageID #: 8


       with any new service provider without further Order of this Court. The
       United States will advise the Court of any change of service provider in
       the periodic progress reports submitted to this Court.

       That the Order provide that the applicant, C. Lydia Lehman, Special
       Assistant United States Attorney, Lara K. Omps-Botteicher, Assistant
       United States Attorney, or any Assistant United States Attorney familiar
       with the facts of this case designated by United States Attorney William J.
       Powell, shall provide the court with a report on or about every tenth day
       following the date of the interceptions begin showing what progress has
       been made toward achievement of the authorized objectives and the need
       for continued interception. If any of the above reports should become due
       on a weekend or holiday, it is further requested that such report become
       due on the next business day thereafter.

    rn. That pursuant to 18 U.S.C. § 25 18(3), in the event that TP4 is used outside
        the territorial jurisdiction of the Court, interceptions may continue in the
        Northern District of West Virginia where communications will be first
        heard andlor read and minimized. All monitoring of wire and electronic
        communications be conducted in such a way as to minimize the
        interception and disclosure of communications not relevant to the
        investigation, or otherwise criminal in nature. Monitoring of
        conversations must immediately terminate when it is determined that the
        conversation is unrelated to communications subject to interception under
        Chapter 119 of Title 18, United States Code. Interception must be
        suspended immediately when it is determined through voice identification,
        physical surveillance, or otherwise, that none of the named interceptees or
        any of their confederates, when identified, are participants in the
        conversation, unless it is determined during a portion of the conversation
        already overheard that the conversation is criminal in nature. If the
        conversation is minimized, the monitoring agent may spot-check to ensure
        that the conversation has not turned to criminal matters. Special attention
        shall be given to minimize all privileged communications.

    n. That this Court direct that its Order be executed as soon as practicable
       after it is signed and that all monitoring of wire and electronic
       conimunications intercepted be limited to those communications relevant
       to the pending investigation in accordance with the minimization
       requirement of Chapter 119 of Title 18, United States Code, and if
       minimized, that the court direct the monitoring personnel to spot check to
       insure that the conversation has not turned to criminal matters. For
       electronic communications (i.e. text messages), the Order should direct
       that text messaging will be monitored by authorized individuals, and
       further order that each text message be reviewed over a secure system, and
       based on the identities of the sender and recipient and the content of the

                                             8
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 9 of 11 PageID #: 9


       message, monitoring personnel determine as soon as practicable after
       interception whether the text message appears to be relevant to the
       investigation or otherwise criminal in nature. If the message is not
       criminal in nature, the message should minimized and not accessed by
       other members of the investigative team. If the message appears to be
       privileged, it should be marked “privileged” and secured from access by
       other members of the investigative team. If a text message appears to be
       relevant to the investigation or otherwise criminal in nature, it will be
       shared with the other agents and monitors involved in the investigation. If
       a text message is minimized or privileged, it will not be disseminated to
       other members of the investigative team. All intercepted text messages
       will be sealed with the court upon the expiration of the court’s Order
       authorizing the interception. It is anticipated that the monitoring location
       will not be staffed at all times, but will be staffed at regular hours, at
       which time intercepted communications will be monitored and read
       (including those intercepted at hours when the location was not staffed).
       However, even when unmanned, the monitoring location will be kept
       secured with access limited to only authorized monitoring personnel and
       their supervising agents.

    o, Electronic communications over the target phone will be intercepted,
       pursuant to the Communications Assistance for Law Enforcement Act
       (“CALEA”), 47 U.S.C. § 1001 et seq., in part through receipt from the
       service provider of “packet data,” an electronic data stream. That packet
       data stream, pursuant to CALEA, will be delivered to FBI’s electronic
       communications collection system, and when certain technology
       (including VoIMS, VoLTE, 4G, and others) is employed by the cellular
       service provider, that packet data stream will include a complete copy of
       all voice calls (which are wire communications) occurring over the target
       phone. Those voice calls in the packet data stream are duplicates of wire
       communications that may be intercepted through FBI’s wire
       communications collection system and minimized in real-time. The
       packet data, including the copies of voice calls, cannot be minimized in
       real-time. Therefore, FBI will utilize a filter program in its electronic
       communications collection system that will automatically identify and
       block voice calls from being intercepted in the packet data stream by
       filtering them out of the packet data stream before they are recorded.
       Those voice calls in the packet data stream will not be “intercepted”
       within the meaning of 18 U.S.C. § 2510(4) (defining “intercept” as the
       “aural or other acquisition” of the contents of a communications)
       (emphasis added). However, on rare occasions, a voice call might not be
       filtered out of the packet data stream due to circumstances including


                                             9
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 10 of 11 PageID #: 10


        unanticipated technology changes by the service provider or imperfect
        operation of the filter program. If a voice call is not filtered out and is
        recorded in FBI’s electronic communications collection system, the call
        will not be monitored or otherwise accessed through the electronic
        communications presentation system, and FBI will preserve and seal such
        communications in the same manner as other intercepted electronic
        communications.

     p. That this Court direct that, in the event the intercepted communications are
        conducted in a foreign language or code and an expert in that foreign
        language or code is not reasonably available during the interception
        period, minimization may be accomplished as soon as practicable after
        such interception (“Post-Minimization”). Authorization is requested to
        utilize civilian interpreters in the event interpreters employed by the
        government are unavailable.




     q. That this matter, the Application, the attached Affidavit, any resulting
        Order and all interim reports filed with the court be sealed until further
        order of this court, except that the Clerk’s Office may provide the United
        States with three certified copies of the Application, Affidavit, this Order,
        and Order to Service Provider. The United States requests that it be able
        to provide one copy of each to the investigating agencies.

                                                   Respectfully submitted,

                                                   WILLIAM J. POWELL
                                                   UNITED STATES ATTORNEY



                                                   By:

                                                         Special Assistant United States Attorney



                                                   By

                                                         Assistant United States Attorney




                                              10
Case 3:18-mj-00105-GMG Document 1 Filed 11/08/18 Page 11 of 11 PageID #: 11




                         ftite of tj ttorne? itetaI
                                 ainton, .Q1. 20530



                     ORDERNO. 3854-2017
SPECIAL DESIGNATION OF CERTAIN OFFICIALS OF THE CRIMINAL DIVISION AD
  NATIONAL SECURITY DIVISION TO AUTHORiZE APPLICATIONS FOR COURT
      ORDERS FOR INTERCEPTION OF WIRE OR ORAL COMMUN[CATIONS


        By virtue of the authority vested in me as the Attorney General, including 28 U.S.C.
§ 510, 5 U.S.C. § 301, and 18 U.S.C. § 2516(1), and in order to preclude an,r contention that the
designations by the prior Attorney General have lapsed, the following officials are hereby
specially designated to exercise the power conferred by Section 2516(1) of Title 18, United
States Code, to authorize applications to a Federal judge of competent jurisdiction for orders
authorizing or approving the interception of wire and oral communications by the Federal
Bureau of Investigation or a Federal agency having responibility for the investigation of the
offense(s) as to which such application is made, when such interception may provide evidence of
any of the offenses specified in Section 2516 of Title 18, United States Code:
       1.      The Assistant Attorney General in charge of the Criminal Division, any Acting
Assistant Attorney General in charge of the Criminal Division, any Deputy Assistant Attorney
General of the Criminal Division, and any Acting Deputy Assistant Attorney General of the
Criminal Division;
        2.     The Assistant Attorney Gerieri for National Security,any Acting Assistant..
Attorney General for National Security, any Deputy Assistant Attorney General for National
Security, and any Acting Deputy Assjstant Attorney General for National Security, with respect
to those matters delegated to the supervision and responsibility of the Assistant Attorney General
for National Security. Theseofficials of the National Security Division shall exercise this
authority through, and in full coordination with, the Office of Emforcement Operations within the
Criminal Division.
       Attorney General Order No. 3536-2015of June 11,2015, is revoked effective at 11:59
p.m. of the day following the date of this order.          V                  V                      V




  /
Date                                                   4son B. Sessions III
                                                         Attorney General             V
